Order filed April 19, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00040-CV
                                    ____________

  ESTATE LAND COMPANY, AARON WIESE AND KAMAL BANNAN
                    (BANANI), Appellants

                                          V.

                          ANTHONY WIESE, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-00136

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
the 151st District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On February 25, 2016, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.

      Accordingly, we order appellant to file a brief in this appeal within thirty days
of the date of this order. If appellant fails to comply with this order, the court will
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                        PER CURIAM